EXHIBIT 10.11

 

[logo of PNC BANK]

 

February 12, 2008

 

 

 

Media Sciences, Inc.

Cadapult Graphic Systems, Inc.

40 Boroline Road

Allendale, NJ 07401

 

Attention: Michael W. Levin, President

 

Re:

Waiver to the Loan and Security Agreement Dated as of December 16, 2004 (the
"Agreement") between Media Sciences, Inc. a New Jersey corporation and Cadapult
Graphic Systems, Inc. a New Jersey corporation (the "Borrower"), and PNC Bank,
National Association (the “Bank”)

 

Dear Mr. Levin:

 

This letter is issued in connection with the Agreement referenced above. Terms
used in this letter which are defined in the Agreement shall have the same
meanings in this letter as they do in the Agreement. The Borrower's failure to
comply with the FINANCIAL COVENANTS Section of the Agreement by failing to
maintain EBITDA to Fixed Charge greater than 1.00 to 1.00 for the period ending
December 31, 2007 and a ratio of Funded Debt to EBITDA of less than 2.50 to 1.00
for the period ending December 31, 2007 constitute Events of Default under the
Agreement.

 

In reliance upon the Borrower's representations and warranties contained in the
Loan Documents (as defined below), and subject to the terms and conditions
herein set forth, the Bank agrees to grant a waiver as follows:

 

1.          Waiver. The Bank hereby grants a waiver of the Events of Default
specified above.

 

2.         Extent of Waiver. Except as expressly described above, this waiver
shall not constitute (a) a modification or an alteration of any of the terms,
conditions or covenants of the Agreement or any related documents, instruments
and agreements (collectively as amended from time to time, the "Loan
Documents"), all of which remain in full force and effect, or (b) a waiver,
release or limitation upon the Bank's exercise of any of its rights and remedies
thereunder, all of which are hereby expressly reserved. This waiver shall not
relieve or release the Borrower or any guarantor in any way from any of its
respective duties, obligations, covenants or agreements under the Agreement or
the other Loan Documents or from the consequences of any Events of Default
thereunder, except as expressly described

 



 


--------------------------------------------------------------------------------



 

 

Media Sciences, Inc.

Cadapult Graphic Systems, Inc.

Page 2

 

above. This waiver shall not obligate the Bank, or be construed to require the
Bank, to waive any other Events of Default or defaults, whether now existing or
which may occur after the date of this waiver.

 

Very truly yours,

 

PNC BANK, NATIONAL ASSOCIATION

 

By: /s/ George Beyjoun                                       

 

George Beyjoun

 

 

Vice President

 

cc:

Media Sciences, Inc.

 

 

Cadapult Graphic Systems, Inc.

 

 

 

 

 